DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 06/01/2021.  Claims 1 and 26 have been amended.  Claims 10-11, 13-25, and 29 have been cancelled.  No claims have been added.  Therefore, claims 1-9, 12, and 26-28 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments are herein acknowledged.  The amendments are sufficient to overcome the 35 USC § 112 rejections outlined in the previous Office action.  In response to the amendments, the Examiner has maintained and updated a statement of Allowable Subject Matter based on the amendments.  Additionally, the Examiner has maintained and updated 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-9 and 12  (Group I) are drawn to a method performed by a computer system for facilitating the delivery of a chronic disease prevention program, the method comprising: receiving, through both a non-biometric modality and a biometric modality, on-line requests for candidates to be entered into a participant database associated with a plurality of Claims 26-28 (Group II) are drawn to a system for linking a patient with a prevention program, the system comprising an integrator computer configured to: receive, through both a non-biometric modality and a biometric modality, on-line requests for candidates to be entered into a participant database associated with a plurality of chronic disease prevention program; create and store an electronic record for a participant selected from the candidates in a first database; search a second database of community based organizations (CBOs) using information obtained from the record; select a particular CBO to provide the prevention program to the participant; enroll the participant in the program offered by the selected CBO; update the record as the participant progresses through the program; and submit a claim for payment to a health plan administrator upon completion of the program by the participant; monitor aggregate biometric data and survey data for a plurality of 

Claims 1-9 and 12  (Group I) involve essential steps, emphasized in bold, of a method performed by a computer system for facilitating the delivery of a chronic disease prevention program, the method comprising: receiving, through both a non-biometric modality and a biometric modality, on-line requests for candidates to be entered into a participant database associated with a plurality of chronic disease prevention program; receiving, by an integrator, an electronic record for a participant selected from the candidates, interrogating, by the integrator, a database of community based organizations (CBOs); selecting a particular CBO to provide a chronic disease prevention program for the participant; enrolling the participant in the program offered by the selected CBO; updating the participant’s electronic record maintained by the integrator in an electronic database as the participant progresses through the program; upon completion of the program by the participant, submitting to a health plan administrator, by the integrator, a claim for payment; and transmitting payment to the selected CBO, the payment corresponding to the provision by the selected CBO of the program to the participant; determining aggregate biometric data and determining aggregate non-biometric data for a plurality of participants; and performing, via the computer system for facilitating the delivery of the chronic disease prevention program, an action when a ratio of the biometric data to the non-biometric data is below a predetermined threshold; wherein the action comprises temporarily suspending the entry of candidates for whom the requests were received via the non-biometric modality until the ratio of the biometric modality data to the non-biometric data is not below the predetermined threshold; wherein updating comprises monitoring the participant’s compliance determining and recording at least one of the participant’s attendance, weight, and level of physical activity.  Claims 26-28  (Group II) involve the essential steps, emphasized in bold, of a system for linking a patient with a prevention program, the system comprising an integrator computer configured to: receive, through both a non-biometric modality and a biometric modality, on-line requests for candidates to be entered into a participant database associated with a plurality of chronic disease prevention program; create and store an electronic record for a participant in the participant first database; search a second database of community based organizations (CBOs) using information obtained from the record; select a particular CBO to provide the prevention program to the participant; enroll the participant in the program offered by the selected CBO; update the record as the participant progresses through the program; submit a claim for payment to a health plan administrator upon completion of the program by the participant; determine aggregate biometric data and determine non-biometric data for a plurality of participants; and perform an action when a ratio of the biometric modality data to the non-biometric data is below a predetermined threshold, wherein the action comprises temporarily suspending the entry of candidates for whom the requests were received via the non-biometric modality until the ratio of the biometric modality data to the non-biometric data is not below the predetermined threshold; wherein the integrator computer is further configured to compare the participant’s availability and address to class schedules and locations for a plurality of CBOs.  These essential steps can be characterized as directed to the abstract idea of temporarily suspending entry of candidates requesting registration into chronic disease prevention programs through non-biometric modality until the ratio of biometric modality data to the non-biometric data is not below the predetermined threshold based on the monitoring of aggregate data from participants selected from requesting candidates, which is covered under the categories of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves temporarily 

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea in Claims 1-9 and 12  (Group I), emphasized in italics, of a method performed by a computer system for facilitating the delivery of a chronic disease prevention program, the method comprising: receiving, through both a non-biometric modality and a biometric modality, on-line requests for candidates to be entered into a participant database associated with a plurality of chronic disease prevention program; receiving, by an integrator, an electronic record for a participant selected from the candidates, interrogating, by the integrator, a database of community based organizations (CBOs); selecting a particular CBO to provide a chronic disease prevention program for the participant; enrolling the participant in the program offered by the selected CBO; updating the participant’s electronic record maintained by the integrator in an electronic database as the participant progresses through the program; upon completion of the program by the participant, submitting to a health plan administrator, by the integrator, a claim for payment; and transmitting payment to the selected CBO, the payment corresponding to the provision by the selected CBO of the program to the participant; determining aggregate biometric data and determining aggregate non-biometric data for a plurality of participants; and performing, via the computer system for facilitating the delivery of the chronic disease prevention program, an action when a ratio of the biometric data to the non-biometric data is below a predetermined threshold; wherein the action comprises temporarily suspending the entry of candidates for whom the requests were received via the non-biometric modality until the ratio of the biometric modality data to the non-biometric data is not below the predetermined threshold; wherein updating comprises monitoring the participant’s compliance with the program, and wherein monitoring comprises determining and recording at least one of the participant’s attendance, weight, and level of physical activity, and in Claims 26-28  (Group II), emphasized in italics, of a system for linking a patient with a prevention program, the system comprising an integrator computer configured to: receive, through both a non-biometric modality and a biometric modality, on-line requests for candidates to be entered into a participant database associated with a plurality of chronic disease prevention program; create and store an electronic record for a participant in the participant first database; search a second database of community based organizations (CBOs) using information obtained from the record; select a particular CBO to provide the prevention program to the participant; enroll the participant in the program offered by the selected CBO; update the record as the participant progresses through the program; submit a claim for payment to a health plan administrator upon completion of the program by the participant; determine aggregate biometric data and determine non-biometric data for a plurality of participants; and perform an action when a ratio of the biometric modality data to the non-biometric data is below a predetermined threshold, wherein the action comprises temporarily suspending the entry of candidates for whom the requests were received via the non-biometric modality until the ratio of the biometric modality data to the non-biometric data is not below the predetermined threshold; wherein the integrator computer is further configured to compare the participant’s availability and address to class schedules and locations for a plurality of CBOs, amount to no more than the recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to a ratio of biometric data to non-biometric data for participants enrolling in a CBO and comparing the ratio to a threshold;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. 
Limiting the abstract idea data to a chronic disease prevention program, because limiting application of the abstract idea to a chronic disease prevention program is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes biometric data and non-biometric data to obtain participant parameters, which are then utilized to determine the need for performing an action;
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents the user with a participant electronic record and a database of CBOs to enroll participants in a particular CBO.
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely receives and monitors aggregate biometric data and non-biometric data for a plurality of participants.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to participant and CBO data;
as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the action of temporarily suspending registration of participants in a program based on a ratio being above or below a threshold;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a claim for payment and transmits payment using a generic computer system that includes a computer system, integrator computer, and databases;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention monitors aggregate biometric data and non-biometric data for plurality of participants in a CBO utilizing a generic computer; 
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs of the Specification disclose that the additional elements (i.e. a computer system, integrator computer, databases) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving requests; receiving record, selecting CBO; enrolling participant; submitting claim, transmitting payment, determining data, 

[0033] Referring now to FIG. 1, a block diagram of a system 100 for facilitating the provision of disease prevention programs illustrates a clinical provider 102 (doctor, hospital) referring 104 a patient (also referred to herein as a program participant) 106 to an
integrator 108. The integrator 108 interrogates a database 111 of CBOs and recommends a best fit program 110 based on, inter alia, the schedules and locations of the participant and best fit CBO, respectively. As described in greater detail below, the integrator 108 monitors 112 the participant's compliance with the program, and processes a claim for payment 114 from a health plan administrator (also referred to herein as the Plan or Payer) 116.

[0034] Referring now to FIG. 2, the integrator may be configured to perform any number of the various functions and tasks described herein. For example, a database system 200 illustrates an integrator computer module 208, including a processor or processing system 209, configured to maintain a first database 210 of CBOs (some of which may also be clinical providers), and a second database 212 of participants; that is, the integrator builds and manages a vast relational database of health plan members. The integrator computer module 208 may be configured to recruit participants into the database 212 using at least the following sources (also referred to as entry vectors): employers 214, medical providers 216, health systems 218, health plans 220, self-referral 222, network providers 224, and CBOs 226.

[0046] In an embodiment, the system may be configured to algorithmically monitor the 50% biometric threshold in real time, so that if a particular plan, CBO, or other entity has an associated patient population which falls below 50%, the system can trigger request participants to obtain laboratory or other biometric data so that they remain CDC compliant. Alternatively, the system may be configured to temporarily suspend accepting new participants via survey until the biometric population again exceeds the 50% threshold. FIG. 5 is a flow chart illustrating an exemplary method of monitoring the 50% biometric performance metric.

[0047] More particularly and with momentary reference to FIG. 5, a process 500 for maintaining real time, steady state compliance with a minimum (e.g., 50%) biometric population within the participant data base includes inputting new participants (Task 502) using surveys, questionnaires, interviews, email requests, or other non-biometric modalities. New participants may also be introduced into the system (Task 504) using biometric modalities such as blood test, glucometer readings, or other laboratory results. The system polls the participant database to determine whether the percentage of biometric-based participants satisfies a predetermined threshold (Task 506). If so ("Yes" branch from Task 506), the system permits new participant input by either modality (biometric and non-biometric). If, on the other hand, the percentage of biometric-based participants does not satisfy the threshold ("No" branch from Task 506), the system may 


Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives on-line requests for candidates to be entered into programs, receives or transmits participant electronic records, CBO data, claims, and payment;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. payment for participant, monitoring aggregate biometric data and non-biometric data for a plurality of participants, and a ratio of the biometric data to the non-biometric data vs. a predetermined threshold, encryption and decryption of data) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the receiving of on-line requests for candidates to be entered into programs, receiving and storing participant electronic records, CBO data, updating participant electronic records, submitting a claim for payment, receiving payment, monitoring aggregate biometric data and non-biometric data for a plurality of participants, performing an action when a ratio of the biometric data to the survey data is below a predetermined threshold, monitoring participant compliance, and encrypting and decrypting data;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing and retrieving participant electronic records, CBO data, and aggregate biometric data and non-biometric data for a plurality of participants;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of temporarily suspending entry of candidates requesting registration into chronic disease prevention programs through non-biometric modality until the ratio of biometric modality data to the non-biometric data is not below the predetermined threshold based on the monitoring of aggregate data from participants selected from requesting candidates.

Furthermore, dependent claims 2-9, 12, 27, and 28 when analyzed individually and as a whole with the other limitations are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  These claims recite more abstract and conventional computer activities such as manual entry of data, storing data, providing a user interface, receiving records from disparate sources, comparing availability to schedules, comparing address to locations, receiving compensation, confirming completion, receiving data, monitoring data, submission for partial payment, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-9, 12, and 26-28 are ineligible.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art taken alone or in combination failed to teach or suggest a method and system for facilitating the delivery of a chronic disease prevention program comprising: receiving, through both a non-biometric modality and a biometric modality, on-line requests for candidates to be entered into a participant database associated with a plurality of chronic disease prevention program; receiving, by an integrator, an electronic record for a participant selected from the candidates, interrogating, by the integrator, a database of community based organizations (CBOs); selecting a particular CBO to provide a chronic disease prevention program for the participant; enrolling the participant in the program offered by the selected CBO; updating the participant’s electronic record maintained by the integrator in an electronic database as the participant progresses through the program; upon completion of the program by the participant, submitting to a health plan administrator, by the integrator, a claim for payment; and transmitting payment to the selected CBO, the payment corresponding to the provision by the selected CBO of the program to the participant; determining aggregate biometric data and determining aggregate non-biometric data for a plurality of participants; and performing, via the computer system for facilitating the delivery of the chronic disease prevention program, an action when a ratio of the biometric data to the non-biometric data is below a predetermined threshold; wherein the action comprises temporarily suspending the entry of candidates for whom the requests were received via the non-biometric modality until the ratio of the biometric modality data to the non-biometric data is not below the predetermined threshold; wherein updating comprises monitoring the participant’s compliance with the program, wherein monitoring comprises determining and recording at least one of the participant’s attendance, weight, and level of physical activity, as recited in independent claims 1 and 26, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was “Centers for Disease Control and Prevention Diabetes Prevention Recognition Program Standards and Operating Procedures”, January 1, 2015, hereinafter referred to as “CDC”.  CDC teaches monitoring aggregate diabetes .  However, CDC fails to teach or suggest a method and system for facilitating the delivery of a chronic disease prevention program comprising: receiving, through both a non-biometric modality and a biometric modality, on-line requests for candidates to be entered into a participant database associated with a plurality of chronic disease prevention program; receiving, by an integrator, an electronic record for a participant selected from the candidates, interrogating, by the integrator, a database of community based organizations (CBOs); selecting a particular CBO to provide a chronic disease prevention program for the participant; enrolling the participant in the program offered by the selected CBO; updating the participant’s electronic record maintained by the integrator in an electronic database as the participant progresses through the program; upon completion of the program by the participant, submitting to a health plan administrator, by the integrator, a claim for payment; and transmitting payment to the selected CBO, the payment corresponding to the provision by the selected CBO of the program to the participant; determining aggregate biometric data and determining aggregate non-biometric data for a plurality of participants; and performing, via the computer system for facilitating the delivery of the chronic disease prevention program, an action when a ratio of the biometric data to the non-biometric data is below a predetermined threshold; wherein the action comprises temporarily suspending the entry of candidates for whom the requests were received via the non-biometric modality until the ratio of the biometric modality data to the non-biometric data is not below the predetermined threshold; wherein updating comprises monitoring the participant’s compliance with the program, wherein monitoring comprises determining and recording at least one of the participant’s attendance, weight, and level of physical activity.  Moreover, the missing claimed elements from CDC are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been 

Claims 1-9, 12, and 26-28 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.  

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because they integrate any judicial exception into a practical application by automating “a large portion of the relationship between health care provider and its patients” and “encompass very non-abstract systems and methods for automating the provision of a disease prevention program via a computer system”.
Applicant’s limitations are subject matter eligible because “they include improvements to the technical field of automated, computer-based health care systems”.

With regards to Applicant’s argument the limitations are subject matter eligible because they integrate any judicial exception into a practical application by automating “a large portion of the relationship between health care provider and its patients” and “encompass very non-abstract systems and methods for automating the provision of a disease prevention program via a computer system”, the Examiner respectfully disagrees.  Calculating different risk scores for patients, determining their high priority chronic diseases from the risks, assigning them to disease prevention programs based on their high priority chronic diseases, and determining their best fit provider using conventional computer components such as a computer and processor to automate a process is in contrast to claims that are “directed to an improvement in functioning of a computer" Enfish, LLC v. Microsoft Corp. (Fed. Cir. 2015-2044, 2016). “The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 2016). In Enfish...the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 2016). 

ConclusionBrice, Y. N. (2016). Meaningful use: Effects on utilization and quality 30 days after hospitalization (Order No. 10125476). Available from ProQuest Dissertations and Theses Professional. (1808241727). Retrieved from https://dialog.proquest.com/professional/docview/1808241727?accountid=131444Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626